IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


BLACKWOOD, INC.,                            : No. 564 MAL 2016
                                            :
                     Petitioner             : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
              v.                            :
                                            :
                                            :
READING BLUE MOUNTAIN &                     :
NORTHERN RAILROAD COMPANY,                  :
                                            :
                     Respondent             :

BLACKWOOD, INC.,                            : No. 608 MAL 2016
                                            :
                     Respondent             : Cross Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
              v.                            :
                                            :
                                            :
READING BLUE MOUNTAIN &                     :
NORTHERN RAILROAD COMPANY,                  :
                                            :
                      Cross Petitioner      :
                                            :


                                         ORDER



PER CURIAM

       AND NOW, this 18th day of January, 2017, the Petition for Allowance of Appeal

is DENIED.

       Justice Donohue and Justice Mundy did not participate in the consideration or

decision of this matter.